PER CURIAM.
Plaintiffs Robert Zick and Kevin Berglund have separately appealed from the district court’s1 grant of summary judgment in favor of Defendants, City of Maplewood; Don Winger; Mike Ryan; Dave Thomalla; and John Banick, on all issues. The claims of both parties arise from the same set of facts. This court, on its own motion, consolidates the two cases for purposes of deciding the issues on appeal.
We have reviewed the record of the district court and find no error. The judgment of the district court is AFFIRMED. See 8th Cir. R. 47B.

. The Honorable David S. Doty, United States District Judge for the District of Minnesota.